DETAILED ACTION
Status of Claims 
Claims 1-30 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Applicant Remarks 						-Receipt Date 01/21/2021
Amended Claims 						-Receipt Date 01/21/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
Response to Amendment
This office action is in response to the amendment filed on 01/12/2021. Claims 1-30 are pending. Claims 1 and 16 are amended. 

Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. 

“Thus, Brickell is understood to describe the invocation, with a hint instruction, of a mode in which the sharing of branch prediction mechanism state among different threads is avoided by splitting or partitioning the branch prediction mechanism state into separate parts for different threads. All parts of the branch prediction mechanism state are understood to be available for use by at least one thread while the branch prediction mechanism is operating in this mode. Therefore, the thread-split mode of Brickell is not understood to prevent the predictor circuit - rather than just certain threads - from using at least a first subset of the predictor entries of the set of predictor entries to generate predictions.” (Remarks, page 8)
	However, this argument is not persuasive. 
Firstly, Applicant makes an incorrect conclusion that in the thread split mode “All parts of the branch prediction mechanism state are understood to be available for use by at least one thread while the branch prediction mechanism is operating in this mode.” Brickell at [0043] describes putting the branch prediction mechanism arrays into a thread split mode and “In this mode the threads do not share any of the branch prediction mechanism arrays.” making it clear that not all parts of the branch prediction mechanism are available for use in the thread split mode. 
Secondly, the thread-split mode is preventing the predictor circuit from using portions of the split branch prediction mechanism arrays used by other threads for use in generating predictions for a particular thread. It is not the threads that are prevented from generating prediction, as implied by Applicant’s argument, because the threads do not generate predictions, it is the branch prediction mechanism arrays that generates predictions and that is prevented from using specific entries for generating predictions for the threads. 

Applicant submits:

	However, this argument is not persuasive. In the updated mapping of Brickell the reset is mapped to the erasing of the tables (Fig. 6 620) that occurs upon a context switch of a protected process (610) before switching the processor mode (630). Since Brickell the mode is switched at 630 and Brickell performs the reset at 620, Brickell is still in the second mode during the invocation and completion of the reset at 620.
	
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 2 recites the limitation:
responsive to a partial completion of the reset, change the mode of predictor circuit to a third mode that enables the predictor circuit to use a second subset of the set predictor entries that have been reset while preventing use of a third subset of the set of predictor entries that have not yet been reset;
	However, this depends from claim 1 which recites:
wherein the second mode prevents the predictor circuit from using at least a first subset of the predictor entries of the set of predictor entries to generate predictions; 
continue execution using the second mode for the predictor circuit during a reset time interval, wherein the reset time interval is between invoking the reset and completion of the reset;
	There is no description in the Specification for how the predictor executes in a second mode during the interval between invoking and completing the reset and, in the same embodiment, changes to a third mode after a partial completion of the reset. If the predictor changes to a third mode responsive to a partial completion of the reset, then it does not “continue execution using the second mode for the predictor circuit during a reset time interval [that is] between invoking the reset and completion of the reset”.
	Claim 17 recites a similar limitation and is rejection under 35 U.S.C. 112(a) for similar reasons. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-16, 18-20, and 22-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brickell et al. US 2009/0089564 (hereinafter, Brickell).
Regarding claim 1, Brickell teaches: 
1. An integrated circuit (Fig. 1) for executing instructions comprising: 
a predictor circuit (Fig. 1 114) configured to, when operating in a first mode, use data stored in one or more entries selected from any of a set of predictor entries to generate predictions used for speculative execution of instructions ([0038]-[0039]: the portions of the code the execute without the security hint instruction are executed in a first mode where the branch prediction mechanism arrays are unprotected and any entry is used to generate prediction, see [0045] and [0061] which discuss using the BPU arrays when the security mechanism is disarmed), wherein the integrated circuit is configured to: 
detect a security domain transition for software being executed by the integrated circuit ([0031]: the security hint instruction informs the hardware, i.e. causes the hardware to detect, of a process to be protected, i.e. a security domain transition for software); 
responsive to the security domain transition, change a mode of the predictor circuit from the first mode to a second mode ([0038]-[0039]: responsive to the security hint instruction, protections are put in place for the branch prediction mechanism arrays, i.e. the predictor circuit is changed to a second mode in which the protection mechanisms are enabled, see also [0043] and [0059]) and invoke a reset of the set of predictor entries ([0032]: the tables are erased, i.e. a reset is invoked, upon a context switch of a protected process), wherein the second mode prevents the predictor circuit from using at least a first subset of the predictor entries of the set of predictor entries to generate predictions ([0043] and [0059]: the protections put in place, i.e. the second mode, prevents the predictor circuit from using a subset of predictor entries assigned to a different thread, i.e. a first subset, to generate predictions for a current thread when the prediction resources are split and prevents the predictor circuit from using any predictor entry to generate predictions when the prediction arrays are disabled);
continue execution using the second mode for the predictor circuit during a reset time interval, wherein the reset time interval is between invoking the reset and completion of the reset ([0032] and Fig. 6: the prediction arrays are cleared at 620 and then the protections of the BPU arrays are removed at 630, the time interval between when the context switch invokes the reset at 620 and when the reset completes and the protections of the branch arrays is removed is a reset time interval during which the predictor is still in the second mode); and 
after completion of the reset, change the mode of the predictor circuit to the first mode ([0032] and Fig. 6: after completion of the rest at 620 the mode of the predictor circuit is changed at 630 to the unprotected mode, see also [0045] and [0061]).

	Regarding claim 3, Brickell teaches: 
3. The integrated circuit of claim 1, in which operating in the second mode prevents the predictor circuit from generating predictions ([0059]: the branch prediction mechanism arrays are disabled upon executing the hint instruction, i.e. in the second mode, which prevents the prediction mechanism from generating predictions).

	Regarding claim 5, Brickell teaches: 
5. The integrated circuit of claim 1, in which operating in the second mode causes the predictor circuit to generate a prediction based on a predictor entry in a second subset of the set of predictor entries that is disjoint from the first subset of predictor entries ([0043]: in split thread mode, i.e. the second mode, the threads do not share the prediction arrays, i.e. a thread generates predictions based on a second subset of predictor entries disjoint from the first subset of entries for the other threads).

Regarding claim 7, Brickell teaches: 
7. The integrated circuit of claim 1, in which the integrated circuit is configured to detect the security domain transition based on decoding an instruction associated with security domain transitions ([0031]: the security hint instructions indicates security domain transitions when decoded, see also claim 8 of Brickell).

	Regarding claim 8, Brickell teaches:
8. The integrated circuit of claim 7, in which the integrated circuit is configured to detect the security domain transition based on internal state of the integrated circuit associated with security domain transitions ([0031]: the hardware may set a flag to indicate the security domain transition, the flag is part of internal state of the ).

	Regarding claim 9, Brickell teaches: 
9. The integrated circuit of claim 1, in which the integrated circuit is configured to detect the security domain transition based on receiving an interrupt signal ([0033]-[0035]: a transition to a protected process is detected when an exception/interrupt signal is received).

	Regarding claim 10, Brickell teaches:
10. The integrated circuit of claim 1, in which a time interval between invoking the reset and changing the mode of the predictor circuit to the first mode has a fixed duration ([0032] and Fig. 6: the time interval between when the reset is invoked at 620 and the mode of the predictor is changed at 630 is fixed since there are not variable processes between 620 and 630).

	Regarding claim 11, Brickell teaches:
11. The integrated circuit of claim 1, in which the predictor circuit includes a control-flow predictor ([0014]: branch prediction logic 114 is a control flow predictor).

	Regarding claim 12, Brickell teaches:
12. The integrated circuit of claim 1, in which the predictor circuit includes a value predictor ([0020]: BPU/BAC is a value predictor).

	Regarding claim 13, Brickell teaches:
13. The integrated circuit of claim 1, in which the predictor circuit includes a branch-history table ([0065]: the prediction unit includes a branch history table).

	Regarding claim 14, Brickell teaches:
14. The integrated circuit of claim 1, in which the predictor circuit includes a branch target buffer ([0020]: the BPU target array is a branch target buffer).

	Regarding claim 15, Brickell teaches:
15. The integrated circuit of claim 1, in which the predictor circuit includes a return address stack predictor ([0030]: the predictor includes a return stack buffer RSB, i.e. a return address stack predictor).

	Regarding claim 16, Brickell teaches: 
16. A method comprising: 
detecting a security domain transition for software being executed by an integrated circuit ([0031]: the security hint instruction informs the hardware, i.e. causes the hardware to detect, of a process to be protected, i.e. a security domain transition for software) that includes a predictor circuit (Fig. 1 114) configured to, when operating in a first mode, use data stored in one or more entries selected from any of a set of predictor entries to generate predictions used for speculative execution of instructions ([0038]-[0039]: the portions of the code the execute without the security hint instruction are executed in a first mode where the branch prediction mechanism arrays are unprotected and any entry is used to generate prediction, see [0045] and [0061] which discuss using the BPU arrays when the security mechanism is disarmed); 
responsive to the security domain transition, changing a mode of the predictor circuit from the first mode to a second mode ([0038]-[0039]: responsive to the security hint instruction, protections are put in place for the branch prediction mechanism arrays, i.e. the predictor circuit is changed to a second mode in which the protection mechanisms are enabled, see also [0043] and [0059]) and invoking a reset of the set of predictor entries ([0032]: the tables are erased, i.e. a reset is invoked, upon a context switch of a protected process), wherein the second mode prevents the predictor circuit from using at least a first subset of the predictor entries of the set of predictor entries to generate predictions ([0043] and [0059]: the protections put in place, i.e. the second mode, prevents the predictor circuit from using a subset of predictor entries assigned to a different thread, i.e. a first subset, to generate predictions for a current thread when the prediction resources are split and prevents the predictor circuit from using any predictor entry to generate predictions when the prediction arrays are disabled); 
continuing execution using the second mode for the predictor circuit during a reset time interval, wherein the reset time interval is between invoking the reset and completion of the reset ([0032] and Fig. 6: the prediction arrays are cleared at 620 and then the protections of the BPU arrays are removed at 630, the time interval between when the context switch invokes the reset at 620 and when the reset completes and the protections of the branch arrays is removed is a reset time interval during which the predictor is still in the second mode); and 
after completion of the reset, changing the mode of the predictor circuit to the first mode ([0032] and Fig. 6: after completion of the rest at 620 the mode of the predictor circuit is changed at 630 to the unprotected mode, see also [0045] and [0061]).

	Regarding claim 18, Brickell teaches:
18. The method of claim 16, in which operating in the second mode prevents the predictor circuit from generating predictions ([0059]: the branch prediction mechanism arrays are disabled upon executing the hint instruction, i.e. in the second mode, which prevents the prediction mechanism from generating predictions).

	Regarding claim 20, Brickell teaches:
20. The method of claim 16, in which operating in the second mode causes the predictor circuit to generate a prediction based on a predictor entry in a second subset of the set of predictor entries that is disjoint from the first subset of predictor entries ([0043]: in split thread mode, i.e. the second mode, the threads do not share the prediction arrays, i.e. a thread generates predictions based on a second subset of predictor entries disjoint from the first subset of entries for the other threads).

	Regarding claim 22, Brickell teaches:
22. The method of claim 16, in which the security domain transition is detected based on decoding an instruction associated with security domain transitions ([0031]: the security hint instructions indicates security domain transitions when decoded, see also claim 8 of Brickell).

	Regarding claim 23, Brickell teaches:
23. The method of claim 22, in which the security domain transition is detected based on internal state of the integrated circuit associated with security domain transitions ([0031]: the hardware may set a flag to indicate the security domain transition, the flag is part of internal state of the ).

	Regarding claim 24, Brickell teaches:
24. The method of claim 16, in which the security domain transition is detected based on receiving an interrupt signal  ([0033]-[0035]: a transition to a protected process is detected when an exception/interrupt signal is received).

	Regarding claim 25, Brickell teaches:
25. The method of claim 16, in which a time interval between invoking the reset and changing the mode of the predictor circuit to the first mode has a fixed duration ([0032] and Fig. 6: the time interval between when the reset is invoked at 620 and the mode of the predictor is changed at 630 is fixed since there are not variable processes between 620 and 630).

	Regarding claim 26, Brickell teaches:
26. The method of claim 16, in which the predictor circuit includes a control-flow predictor ([0014]: branch prediction logic 114 is a control flow predictor).

	Regarding claim 27, Brickell teaches:
27. The method of claim 16, in which the predictor circuit includes a value predictor ([0020]: BPU/BAC is a value predictor).

 	Regarding claim 28, Brickell teaches:
28. The method of claim 16, in which the predictor circuit includes a branch-history table ([0065]: the prediction unit includes a branch history table).

	Regarding claim 29, Brickell teaches:
29. The method of claim 16, in which the predictor circuit includes a branch target buffer ([0020]: the BPU target array is a branch target buffer).

	Regarding claim 30, Brickell teaches:
30. The method of claim 16, in which the predictor circuit includes a return address stack predictor ([0030]: the predictor includes a return stack buffer RSB, i.e. a return address stack predictor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brickell et al. US 2009/0089564 (hereinafter, Brickell).
Regarding claim 4, a first embodiment of Brickell teaches: 
4. The integrated circuit of claim 1, in which operating in the second mode prevents the predictor circuit from using all of the set of predictor entries ([0059]: the branch prediction mechanism arrays are disabled upon executing the hint instruction, i.e. in the second mode, which prevents the prediction mechanism from using all of the predictor entries)
	This embodiment of Brickell does not explicitly teach:
the second mode causes the predictor circuit to generate a static prediction 
However, a second embodiment of Brickell teaches:
the predictor circuit to generate a static prediction ([0020]: a static prediction is used instead of using the BPU array to make a prediction).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first embodiment of Brickell in which the BPU arrays are disabled to perform static predictions as taught by the second embodiment of Brickell. One of ordinary skill in the art would have been motivated to make this modification because static prediction allows branches to be predicted without using the BPU array ([0020]) and would increase performance in the mode that the prediction tables are disabled. 

	Regarding claim 19, Brickell teaches:
19. The method of claim 16, in which operating in the second mode prevents the predictor circuit from using all of the set of predictor entries ([0059]: the branch prediction mechanism arrays are disabled upon executing the hint instruction, i.e. in the second mode, which prevents the prediction mechanism from using all of the predictor entries)
	This embodiment of Brickell does not explicitly teach:
the second mode causes the predictor circuit to generate a static prediction 
However, a second embodiment of Brickell teaches:
the predictor circuit to generate a static prediction ([0020]: a static prediction is used instead of using the BPU array to make a prediction).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of . 

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brickell et al. US 2009/0089564 (hereinafter, Brickell) in view of Vougioukas et al. US 2019/0361707 (hereinafter, Vougioukas). 
	Regarding claim 6, Brickell teaches:
6. The integrated circuit of claim 5, 
	Brickell does not teach:
the predictor circuit, when operating in the first mode, generates a prediction based on a combination of a prediction determined based on the second subset of the set of the predictor entries with one or more predictions based on one or more respective additional subsets of the set of predictor entries that are disjoint from the second set.
	However, Vougioukas teaches:
a predictor circuit generates a prediction based on a combination of a prediction determined based on a second subset of predictor entries with one or more predictions based on one or more respective additional subsets of the set of predictor entries that are disjoint from the second set ([0068]-[0069]: the predictor generates a prediction that is selected from a combination of the predictions determined by individual predictor units each having their respective entries).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of 

Regarding claim 21, Brickell teaches:
21. The method of claim 20, 
	Brickell does not teach:
the predictor circuit, when operating in the first mode, generates a prediction based on a combination of a prediction determined based on the second subset of the set of the predictor entries with one or more predictions based on one or more respective additional subsets of the set of predictor entries that are disjoint from the second set.
	However, Vougioukas teaches:
a predictor circuit generates a prediction based on a combination of a prediction determined based on a second subset of predictor entries with one or more predictions based on one or more respective additional subsets of the set of predictor entries that are disjoint from the second set ([0068]-[0069]: the predictor generates a prediction that is selected from a combination of the predictions determined by individual predictor units each having their respective entries).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the predictor of Brickell to select from predictions determined from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 





/K. A./
Examiner, Art Unit 2183

/William B Partridge/Primary Examiner, Art Unit 2183